Citation Nr: 0318420	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  02-07648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1997 to 
September 1997, and from November 2000 to December 2000.  
This case comes to the Board of Veterans' Appeals (Board) 
from an April 2001 RO decision which denied a reopened claim 
for service connection for a right knee disability.   [The RO 
previously denied service connection for a right knee 
disability in July 1998 (between the veteran's periods of 
service), and an appeal from that decision was not perfected.  
After his last period of service, the veteran applied to 
reopen his claim.  The Board agrees with the RO that the 
claim has been reopened with new and material evidence, and 
thus the claim is to be reviewed on a de novo basis.  See 
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.]


FINDINGS OF FACT

A right knee disability existed before the veteran's periods 
of active service and was permanently worsened by such 
service.


CONCLUSION OF LAW

A right knee disability was aggravated by active service.  
38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims service connection for a right knee 
disability.  Under the circumstances of this case, there has 
been adequate VA compliance with the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In various statements, the veteran acknowledges that he had 
some level of right knee disability before any of his 
military service, although he maintains that the disability 
was aggravated by service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

The evidence shows the veteran first served on active duty in 
the Army from January 1997 to September 1997.  His service 
medical records from this period include an enlistment 
examination, performed in and after November 1996, and this 
includes a history from the veteran that he occasionally had 
some right knee symptoms, mostly after playing basketball; 
however, the lower extremities were reportedly normal on 
objective examination.  After starting active duty in January 
1997, he apparently did not immediately have right knee 
problems, but eventually he was seen for such condition.  
Service department doctors had various assessments for the 
right knee disorder, including a contusion, retropatellar 
pain syndrome, medial meniscus tear, and a plica.  There was 
a history from the veteran of hitting his knee on a dashboard 
in a preservice vehicle accident, although some service 
records also refer to reinjury in service.  A service 
department physical standards board found that the veteran 
had a symptomatic plica of the right knee which had existed 
since before service, and because of such condition he was 
discharged from service.

Medical records from between the veteran's periods of service 
indicate he sought treatment in 1999 for right knee symptoms, 
and at times he gave a history of the condition since 
service.  Initially he was given physical therapy for the 
problem.  In May 1999 he underwent arthroscopic right knee 
surgery which included a notchplasty and lateral retinacular 
release.  The diagnosis was impingement of the anterior 
cruciate ligament in the intercondylar notch secondary to 
genu recurvatum with chronic maltracking patella.  Following 
this procedure, the veteran underwent more physical therapy.

Records show the veteran later applied to rejoin the Army.  A 
June 2000 enlistment examination noted the lower extremities 
were normal, although right knee arthroscopic scars were 
evident, and the examination listed a defect of right knee 
patello-femoral pain, postoperative lateral release.  An 
October 2000 orthopedic consultation found there was good 
functioning of the right knee.  The veteran was granted a 
waiver on his right knee condition, permitting him to reenter 
service.  He then served on active duty from November 2, 2000 
to December 19, 2000.  Subsequent to entering this period of 
service, he again developed right knee symptoms and was found 
to have retropatellar pain syndrome, which the service 
department found existed prior to entrance.  The veteran was 
discharged from this period of service for the stated reason 
of failure to meet medical fitness procurement standards.

The Board has reviewed all the evidence concerning the status 
of the veteran's right knee disability before, during, and 
since the veteran's periods of active service.  While there 
is a history of a right knee injury in a vehicle accident 
before the first period of service, there are no medical 
records of treatment for the condition at that time, and 
symptoms apparantly were minor and intermittent.  The right 
knee condition was so minor at that time that there were no 
objective findings on the initial enlistment examination for 
the first period of service, and the service department 
permitted the veteran to enter service.  During the first 
period of service, various diagnoses were entertained, 
including a right knee contusion (indicating reinjury of the 
knee).  And of course the rigors of basic training involved 
repetitive low-grade trauma to the knee.  The medical records 
depict an increase in severity of the right knee condition 
during the first period of service, to the extent that the 
veteran could no longer perform his duties and had to be 
discharged from service.  As noted, right knee surgery was 
required between periods of service, indicating a worsened 
condition since before the first period of service.  The 
veteran was permitted to reenter active service after 
receiving orthopedic clearance and a waiver.  After entering 
this second period of service, he again was required to 
perform rigorous physical activity, but he soon was unable to 
perform his duties due to right knee symptoms.  The fact that 
there was no significant functional impairment on the 
reenlistment examination, followed by disabling knee symptoms 
during the second period of active duty, suggests some 
additional worsening of the condition during this period of 
service.

Based on all the evidence, the Board finds that the veteran's 
preexisting right knee disability worsened due to his periods 
of active duty.  It is not satisfactorily shown that such 
increase in severity was due to natural progress of the 
condition.  Rather, it appears the physical demands of 
service permanently made the right knee worse.  The Board 
therefore finds that the preservice right knee disability was 
aggravated by service, warranting service connection.  The 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), has been 
considered in making this decision.


ORDER

Service connection for a right knee disability is granted.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

